[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                     FILED
                   ________________________          U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           March 17, 2008
                          No. 07-13243                  THOMAS K. KAHN
                    ________________________                CLERK

               D. C. Docket No. 05-00171-CV-1-DHB

LARRY JOHN STEPHENS,


                                                        Plaintiff-Appellant,

                               versus

WARDEN TONY HOWERTON,
DEPUTY WARDEN DENNIS BROWN,
OFFICER JONES,
OFFICER BRYANT,
OFFICER KING, et al.,


                                                     Defendants-Appellees.


                    ________________________

             Appeal from the United States District Court
                for the Southern District of Georgia
                  _________________________

                          (March 17, 2008)
Before HULL and WILSON, Circuit Judges, and ALBRITTON *, District Judge.

PER CURIAM:

       After review and oral argument, we affirm the district court’s dismissal of

plaintiff’s complaint without prejudice because after June 1, 2005 (when the

plaintiff was returned to the general prison population), and prior to filing his

complaint on October 5, 2005, the plaintiff failed to file an out-of-time grievance

as provided for in the written grievance policy. We need not reach any issues

regarding the availability of grievances during the time period prior to June 1, 2005

and expressly make no ruling as to whether the district court erred in adopting the

procedure followed by the Ninth Circuit in Wyatt v. Terhune, 315 F.3d 1108 (9th

Cir. 2003).

       AFFIRMED.




       *
        Honorable W. Harold Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.

                                                2